Citation Nr: 1129561	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  07-11 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served in the Rhode Island National Guard from August 1979 to February 1985, from April 1987 to February 1988, and from September 1993 to July 1999.  

The Board notes that the appellant was service-connected for residuals of a head injury by a September 2006 rating decision.  Thus, he meets the regulatory definition of the term "Veteran."  38 U.S.C.A. § 101; 38 C.F.R. §§ 3.1, 3.6.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In October 2008, the Board remanded the case for further development and adjudicative action.  

The Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) in May 2008.  A transcript of that proceeding is of record.  The VLJ who presided over that hearing has since left the Board.  In this regard, the Veteran was sent correspondence in May 2011 explaining his right to a new hearing.  The letter indicated that if no response was received within 30 days, it would be assumed that he did not desire a new hearing.  The Veteran did not respond to the letter.


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board notes that the Veteran was afforded a VA examination in April 2010.  The examiner diagnosed PTSD, obsessive-compulsive disorder, and bipolar disorder.  In this regard, during the course of this appeal, the Court recently held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the issue on appeal is not just limited to the Veteran's purported entitlement to service connection for PTSD, but also includes the various other psychiatric disorders that have been diagnosed as well.  As such, the claim must be remanded for additional adjudication and notice consistent with the VCAA concerning the expanded claim.

The Board additionally notes that the prior remand instructed that further medical records, in order to establish the Veteran's claimed back injury at Fort Drum, New York, be requested and associated with the claims file.  Although the RO/AMC requested records from The National Personnel Records Center (NPRC), there is no record of a request to Fort Drum.  Thus, the AMC should request the Veteran's medical records directly from the medical center at Fort Drum on remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Additionally, the Board finds that further medical evidence is necessary concerning the claims of service connection for hearing loss and tinnitus.  The Veteran's personnel records indicate that he was a cannoneer during the majority of his time in the National Guard.  Thus, his Military Occupational Specialty is consistent with acoustic trauma.  Furthermore, his service treatment records indicate an in-service accident, in March 1997 when he was hit in the head with a wrench, for which he has already been service-connected.  He indicated in his May 2008 Board testimony that he believes the blow to the head caused his current tinnitus.  Thus, the Board finds that the Veteran must be afforded a VA audiological examination in order to ascertain the etiology of any current hearing loss or tinnitus.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notification letter which complies with all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, 5103A and 38 C.F.R. § 3.159(b), with respect to the claim of service connection for an acquired psychiatric disorder. 

2.  Request medical records for the Veteran from the Medical Center at Fort Drum, New York.

3.  Schedule the Veteran for a VA audiological examination to determine the nature and etiology of any currently present hearing loss disability to include tinnitus. The examiner should elicit from the Veteran a detailed history of his noise exposure before, during and after his National Guard service.  The claims folder, to include a copy of this Remand, must be made available to and be reviewed by the examiner.

All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail.

In addition, based upon the examination results, review of the Veteran's pertinent medical history, and with consideration of sound medical principles, the examiner should provide an opinion as to whether there is a 50 percent or better probability (whether it is at least as likely as not) that the Veteran's hearing loss and/or tinnitus are etiologically related to the Veteran's acoustic trauma during military service or any other incident of service to include being hit in the head with a wrench.

The examiner should set forth the complete rationale for all opinions.

4.  Thereafter, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


